AO 199A (Rev. 12/ 11 ) Order Setting Conditions of Release                                                                 Page I of3



                                            UNITED STATES DISTRICT COURT
                                                                  for the
                                                             District of Alaska


                  UNITED STATES OF AMERICA                            )
                                       V.                             )
                                                                      )     Case No.    3:17-CR-00115-01-SLG-DMS
                    FREDERICK JAMES SLATHER                           )
                                   Defendant                          )

                                  MODIFIED ORDER SETTING CONDITIONS OF RELEASE

   IT IS ORDERED that the defendant's release is subject to these conditions:

   (I)    The defendant must not violate federal, state, or local law while on release.

   (2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

   (3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
          change of residence or telephone number.

   ( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
          the court may impose.

          The defendant must appear at:                                           U.S. District Court
                                                                                        Place
                                                               Anchorage, Alaska

          on                                                       AS ORDERED
                                                                    Date and Tim e


          If blank, defendant will be notified of next appearance.

   (5)    The defendant must sign an Appearance Bond, if ordered.




                      Case 3:17-cr-00115-SLG-DMS Document 123 Filed 12/04/19 Page 1 of 3
AO 199B (Rev. 12/1 I) Additional Conditions of Release                                                                                                      Page 2 of3

                                                       ADDITIONAL CONDITIONS OF RELEASE
           IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D ) (6) The defendant is placed in the custody of:
             Person or organization
            Address (onlv if above is an organization)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                            Tel. No . _ _ _ _ __ _ _ _ _ __ _ _
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.


                                                                             Signed: _ _ _ _ _ _ _ _ _ _ __ _ _ _ __
                                                                                                        Custodian(~)                                 Date



(t       (7)
       ( ~
               The defendant must:
                                                                                                        Custodian(r)                                 Date

               (a) submit to supervision by and report for supervision to the U.S. Probation & Pretrial Services Office as directed by the probation officer,
                   telephone number        _ _ _ _ _ , no later than
       (• )    (b) continue or actively seek employment.
       ( D )f (c) continue or start an education program.
       ( M )_(d) surrender any passport to: U.S. Probation/Pretrial Services
       (~      (e) not obtain a passport or other international travel document.                        _')                      .L J _
       ( fii ) (t) abide by the following restrictions on personal association, residence, or travel: f'r...e/tllal,.._ . I\.. S Tttn:;...         of
       ( • ) (g) ~                     act, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecut:
                         including:

       ( D ) (h) get medical or psychiatric treatment:

       ( D ) (i) return to custody each         -   ---
                                                             at
                                                                  - -- -
                                                                            o'clock after being released at                    o'clock for employment, schooling,
                         or the following purposes:

       ( D ) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
             /      necessary.
       ( [iJ/)_ (k) not possess a firearm, destructive device, or other weapon.
       ( at). (I) not use alcohol ( [I("°) at all ( D ) excessively.
       (~            (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
             /           medical practitioner.
       ( tit )       (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                         random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                         prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
          /              of prohibited substance screening or testing.
       (~ )           o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
       (         )   (p) particwate in one of the following location restriction programs and comply with its requirements as directed.
                         ( ref)   (i) Curfew. You are restncted to your residence every day ( D ) from         C/    111(' to ~    °"'"" ,  or ( D) as
                                        directed by the pretrial services office or supervising officer; or         I
                         (• )     (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                       activities approved in advance by the pretrial services office or supervising officer; or
                            D ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
             /                         court appearances or other activities specifically approved by the court.
       ( flt )       (q) submit to location monitoring as directed by the pretrial services office or supervisi.))8 officer and comply with all of the program
                         requirements and instructions provided:        D Global Positioning System (GPS)        iy"Radio Frequency (RF)      D Soberlink
                         ( D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
              /                  supervising officer.
      ( 'M)          (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
      (• )           (s)
      ( •)           (t) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --




                            Case 3:17-cr-00115-SLG-DMS Document 123 Filed 12/04/19 Page 2 of 3
AO I 99C (Rev. 09/08) Advice of Penalties                                                                                                Page 3 of3

                                               ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS :

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation
of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment, a
fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive
(i.e., in addition to) to any other sentence you receive.
         lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate
a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more
serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         ( 1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined not
               more than $250,000 or imprisoned for not more than 10 years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not more
               than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln addition,
a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that l am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                          Def endant 's Signature


                                                                                       Anchora e, Alaska
                                                                                              City and State



                                                    Directions to the United States Marshal

( ~        he defendant may remain released on his/her own recognizance.
( D ) The defendant is ORDERED released after processing.
( D ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
         posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
         appropriate judge at the time and place specified.




Date:   12/4/2019


                                                                     Deborah M. Smith, Chief United States Magistrate Judge
                                                                                          Printed name and title




                       DISTRIBUTION:        COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY             U.S . MARSHAL


                     Case 3:17-cr-00115-SLG-DMS Document 123 Filed 12/04/19 Page 3 of 3
